United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Roseburg, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2482
Issued: May 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2008 appellant filed a timely appeal from a nonmerit decision of the
Office of Workers’ Compensation Programs dated August 12, 2008 and a merit decision dated
June 27, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a right ankle injury in the performance of
duty on March 7, 2008; and (2) whether the Office properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 39-year-old nursing assistant, filed a claim for benefits on March 13, 2008,
alleging that she experienced pain in her right ankle on March 7, 2008 while lifting a patient who

had fallen from his wheelchair into a Hoyer lift. She submitted a March 8, 2008 report from
Dr. James Daskalos, an osteopath, stated:
“[Appellant] apparently was at work last night at [the employing establishment]
when she was squatting doing some type of lifting and felt and heard a sudden
severe popping in her right ankle and foot area. She had immediate onset of acute
pain. [Appellant] is unable to bear weight. She initially was seen at [the
employing establishment] [e]mergency [r]oom. Per patient’s report, x-rays were
taken at that time, but [appellant] is uncertain of the outcome. She is here today
because she is having marked increase in pain. [Appellant] is unable to sleep.
She is unable to place any weight on the ankle.
“On exam[ination] today [appellant] is alert, cooperative. She did appear in
moderate distress. Initially [appellant] was in a right ankle air cast splint. She is
having a lot of pain in the splint. The splint was removed. [Appellant] was found
to have significant lateral foot swelling without obvious evidence of ecchymosis
as yet. She had a lot of tenderness over the lateral malleolus as well as into the
joint line medially. [Appellant] had no gross instability, but her ankle was painful
and was difficult to do a full and adequate evaluation. There was no forefoot
tenderness. There was no tenderness of the knee region or upper leg.
After an initial evaluation it was felt that x-rays were indicated. These were done.
I found no evidence of acute fracture, however there was evidence of some old
calcific deposits, particularly medial. There did not appear to be any acute
ligamentous tear or signs of any bony disease.”
Dr. Daskalos diagnosed acute ankle sprain with significant ligamentous stretching. He
advised that appellant was unable to work due to the significance of her pain and her inability to
bear weight.
In a March 8, 2008 report from appellant’s family clinic, it was noted that she had injured
her right ankle and had heard a popping sound in her ankle while lifting a patient on
March 7, 2008.
In reports dated March 16 and 17, 2008 report, Dr. Mathew Driver, a general surgeon and
specialist in direct patient care, stated that he had treated appellant for right ankle pain. He stated
that appellant had sustained an injury consistent with either hematoma or a small inflammatory
fluid sac. Dr. Driver diagnosed right Achilles tendinitis.
Dr. Daskalos submitted progress reports dated March 20 and 24, 2008, which he
essentially reiterated his previous findings and conclusions. In an April 9, 2008 report, he noted
that appellant had exacerbated her right ankle injury the day before in a twisting incident.
In a report dated March 19, 2008, Dr. Thomas H. Thompson, Board-certified in
orthopedic surgery, stated:
“[Appellant’s] history is that of injuring her right ankle when she was lifting a
patient using a Hoyer lift at [the employing establishment] on
2

March 7, 2008. She has worked there as a [nursing assistant] for one year.
[Appellant] complains of generalized pain about the anterior, lateral and posterior
right ankle and, more specifically along the Achilles tendon radiating up into the
gastrocnemius. When last seen by Dr. Driver she had had an ultrasound of the
Achilles area that I will describe below. He had released [appellant] for light[]duty work and she was told she would have to sit in a wheelchair and not put
weight on her right lower extremity.”
Dr. Thompson noted minimal swelling of the right ankle on examination, with tenderness
across the anterior ankle and the anterior talofibular ligament area. He stated that appellant had
trouble actively dorsiflexion the ankle, although he was able to passively dorsiflexion the ankle
above neutral with no crepitus noted. Dr. Thompson stated that appellant was tender along the
right Achilles tendon up into the gastrocnemius. He related that appellant’s Achilles tendon was
palpably intact and not swollen, with no ecchymosis or swelling in the hindfoot area.
Dr. Thompson stated:
“I reviewed x-rays of the ankle from March 8, 2008, which demonstrate
preexisting degenerative changes with anterior spurring at the distal tibia, traction
spur at the Achilles insertion on the calcaneus and what appears to be soft tissue
swelling about the lateral ankle. Interestingly, [appellant] had a prior x-ray of her
right ankle following an ankle injury in July 2007 that was done at [the employing
establishment] and that is here for my review. It is identical to the x-ray from
March 8, 2008. The ultrasound appears to demonstrate a small cyst adjacent to
the Achilles tendon and according to Dr. Driver’s report the cyst is approximately
one centimeter in diameter medial to the Achilles tendon. I think it is an
incidental finding and not related to [appellant’s] present symptoms.”
Dr. Thompson diagnosed a minor right ankle sprain, morbid obesity and preexisting
degenerative arthritis of the right ankle. He advised appellant that her overall weight status put
her joints, particularly the lower extremity joints, at significant risk for arthritis and failure over
time. Dr. Thompson opined that appellant’s overall condition was likely to progressively
deteriorate over time and stated that the primary cause of her ankle condition was attributable to
weight rather than work activities.
On May 22, 2008 the Office advised appellant that it required additional factual and
medical evidence to determine whether she was eligible for compensation benefits. It further
requested that appellant describe in detail how the injury occurred and when she initially sought
medical treatment for her alleged employment injury. The Office informed her that she had 30
days to submit the requested information. Appellant did not respond to this request within 30
days.
By decision dated June 27, 2008, the Office denied appellant’s claim, finding that she
failed to submit sufficient evidence to support her claim, that she sustained an injury in the
performance of duty on March 7, 2008.
On July 11, 2008 appellant requested reconsideration.

3

Appellant submitted a July 8, 2008 report from Dr. Driver in which he essentially
reiterated his previous findings and conclusions. She related that she was much improved and
believed that she was entirely capable of full use of the ankle; she demonstrated full, active range
of motion, full strength and displayed no visible bruising or swelling in her right ankle.
Dr. Driver indicated that appellant’s right ankle sprain had resolved and released her to return to
work without restrictions.
By decision dated August 12, 2008, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require it to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.4 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.5
In order to determine whether an employee actually sustained an injury in the performance
of her duty, the Office begins with an analysis of whether fact of injury has been established.
Generally, fact of injury consists of two components, which must be considered, in conjunction
with one another.6
The first component to be established is that the employee actually experienced the
employment incident, which is alleged to have occurred. An alleged work incident does not have
to be confirmed by eyewitnesses in order to establish that an employee sustained an injury in the
1

5 U.S.C. § 8101 et seq.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

6

Caroline Thomas, 51 ECAB 451 (2000).

4

performance of duty, but the employee’s statement must be consistent with the surrounding facts
and circumstances and her subsequent course of action. A consistent history of the injury as
reported on medical reports, to the claimant’s supervisor and on the notice of injury can also be
evidence of the occurrence of the incident. Such circumstances as late notification of injury, lack
of confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether she has established a prima facie case. The employee has the burden of
establishing the occurrence of the alleged injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantive evidence.7 An employee has not met this
burden when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.8 However, an employee’s statement alleging that an injury occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by strong
or persuasive evidence.9
ANALYSIS -- ISSUE 1
In the present case, the Office found that the record contained insufficient, conflicting and
inconsistent evidence which cast doubt on whether the claimed event occurred at the time, place
and in the manner alleged. It noted that, although appellant stated on her Form CA-1 that she
injured himself on March 7, 2008 while lifting a patient into a Hoyer lift, she told a claims
examiner during a June 5, 2008 telephone conversation that she twisted her ankle at home. The
claims examiner also noted that the Office did not receive a response to the May 22, 2008
development letter and stated that the reports from Dr. Daskalos did not contain an accurate
history.
The Board, however, finds that appellant presented sufficient evidence to establish that the
incident to her right ankle occurred at the time, place and in the manner alleged.10 Although she
did not provide a witness statement from a person who observed the March 7, 2008 incident first
hand, she sought medical attention from Dr. Daskalos and from her family clinic one day after the
alleged March 7, 2008 work incident. Further, all of the accounts of the March 7, 2008 work
incident appellant submitted are consistent with the statement she made in her March 13, 2008
Form CA-1, on which she asserted that she experienced pain in her right ankle on March 7, 2007
while lifting a patient who had fallen from his wheelchair into a Hoyer lift. The March 8, 2008
reports from Dr. Daskalos and appellant’s family clinic all indicated that she was at work the
previous night when she was squatting, doing some type of lifting and felt a severe popping and
twisting in her right ankle and foot area. Dr. Thompson stated in his March 19, 2008 report that
appellant injured her right ankle when she was lifting a patient using a Hoyer lift at the
employing establishment on March 7, 2008.

7

John J. Carlone, supra note 4.

8

Louise F. Garrett, 47 ECAB 639, 643-644 (1996).

9

Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

10

Id.

5

The Board finds that the totality of this evidence, which includes three reports indicating
that appellant was examined and treated for a March 7, 2008 right ankle injury one day after the
alleged employment incident, is sufficient to establish that she sustained the incident in the
performance of duty on March 7, 2008. The claims examiner’s statement that appellant told him
she twisted her right ankle while at home is of diminished probative value because the record does
not contain a verified transcript of the June 5, 2008 telephone conversation between appellant and
the claims examiner. The record contains no contemporaneous factual evidence indicating that the
claimed March 7, 2008 work incident did not occur as alleged.11 Under the circumstances of this
case, therefore, the Board finds that appellant’s allegations have not been refuted by sufficiently
strong or persuasive evidence. The Board finds that the evidence of record is sufficient to establish
that the incident in which appellant injured her right ankle on March 7, 2008 occurred at the time,
place and in the manner alleged.
The Board finds, however, that appellant failed to submit rationalized medical opinion
evidence to sufficiently describe or explain the medical process by which the March 7, 2008 work
incident would have been competent to cause the claimed injury. In this regard, the Board has
held that the mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.12
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that his condition was caused, precipitated or aggravated by his employment sufficient
to establish causal relationship.13 Causal relationship must be established by rationalized
medical opinion evidence and she failed to submit such evidence. Appellant submitted reports
from Drs. Daskalos, Driver and Thompson. Dr. Daskalos submitted several reports from March
and April 2008 in which he stated findings on examination, noted appellant’s complaints of pain,
diagnosed acute ankle sprain with significant ligamentous stretching and placed appellant on
temporary disability from work. Dr. Driver stated that he treated appellant for right ankle pain,
advised that she had sustained an injury consistent with either hematoma or a small inflammatory
fluid sac and diagnosed right Achilles tendinitis. In his March 19, 2008 report Dr. Thompson
reviewed the medical record and the history of injury and noted minimal swelling and tenderness
of the right ankle on examination. Dr. Driver reviewed x-rays of the ankle from March 8, 2008
which demonstrated preexisting degenerative changes with anterior spurring at the distal tibia,
traction spur at the Achilles insertion on the calcaneus and soft tissue swelling about the lateral
ankle, he stated that an ultrasound appeared to demonstrate a small cyst adjacent to the Achilles
tendon. Dr. Thompson diagnosed right ankle sprain and concluded that the primary cause of her
ankle condition was obesity as opposed to work activities.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided the care of analysis manifested and the medical rationale expressed
11

See Thelma Rogers, 42 ECAB 866 (1991).

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Id.

6

in support of stated conclusions.14 Although the physicians of record did present diagnoses of
appellant’s condition, right ankle sprain, right Achilles tendinitis, they did not indicate whether
these conditions were causally related to the March 7, 2008 employment injury. There is no
indication in the record, therefore, that the diagnosed conditions were work related. Appellant
failed to provide a rationalized, probative medical opinion relating her current condition to any
factors of her employment. Therefore, she failed to provide a medical report from a physician
that the work incident of March 7, 2008 caused or contributed to the claimed left shoulder injury.
The Office advised appellant of the evidence required to establish her claim. However,
appellant failed to submit such evidence. She did not provide a medical opinion which describes
or explains the medical process through which the March 7, 2008 work accident would have
caused the claimed injury. Accordingly, appellant did not establish that she sustained a right
ankle injury in the performance of duty. The Office properly denied her claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
Pursuant to 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or
her claim by showing that the Office erroneously applied or interpreted a specific point of law;
by advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.15 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.16
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law, she has not advanced a relevant legal argument not previously
considered by it and she has not constituted relevant and pertinent evidence not previously
considered by the Office. The evidence appellant submitted is not pertinent to the issue on
appeal. The Board has held that the submission of evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.17 The
July 8, 2008 report from Dr. Driver indicated that appellant’s right ankle sprain had fully
resolved and contains no opinion on causal relationship to the accepted injury. Appellant has not
submitted any new medical evidence which addresses the relevant issue of whether her claimed
right ankle sprain was causally related to factors of her federal employment. Her reconsideration
request failed to show that the Office erroneously applied or interpreted a point of law nor did it
advance a point of law or fact not previously considered by the Office. It did not abuse its
discretion in refusing to reopen appellant’s claim for a review on the merits.

14

See Anna C. Leanza, 48 ECAB 115 (1996).

15

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

16

Howard A. Williams, 45 ECAB 853 (1994).

17

See David J. McDonald, 50 ECAB 185 (1998).

7

CONCLUSION
The Board finds that appellant has failed to establish that she sustained a right ankle
injury in the performance of duty. The Board finds that the Office properly refused to reopen
appellant’s case for reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 12 and June 27, 2008 decisions of the
Office of Workers’ Compensation Programs be affirmed as modified.
Issued: May 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

